Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
Claim 13 is cancelled.
Applicant’s amendment including amended claims filed on 01/05/2022 has been entered.
Claim rejections under 35 U.S.C. 103 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Frame (Reg. No. 54104) on 02/04/2022.
The application has been amended as follows: 
Claim 18 (currently amended) A method of performing a secure scan test of the integrated circuit of claim 1; the method comprising: asserting the SCAN_TEST_EN signal to place the integrated circuit in the test mode, wherein the assertion of the SCAN_TEST_EN issues the reset to the flip-flops in the secure domain; inputting the desired test mode by presenting data to the integrated circuit; storing the desired test mode in the scan configuration circuit by asserting the  SCAN_TST_UPD signal, wherein the assertion of the SCAN_TST_UPD signal also 

The following is an examiner’s statement of reasons for allowance:
As per independent claim 1, the prior arts of record do not teach a scan configuration circuit that selects a desired test mode configuration; a SCAN_TEST_EN signal that denotes that the integrated circuit is in a test mode; a SCAN_TST UPD signal that is used to store the desired test mode configuration in the scan configuration circuit; and a secure domain protection circuit, wherein the secure domain protection circuit issues a reset to the flip-flops in the secure domain during a time interval between an assertion of the SCAN_TEST_EN signal and an assertion of the SCAN_TST_UPD signal.
The prior art of record HAO et al. (US 20170089978 A1) teach that an integrated circuit senses attempts to access security-related data stored in registers connectable into a scan chain when the attempt includes locally and selectively asserting a scan-enable signal at a corresponding branch of the scan-enable tree when the integrated circuit is in a secure functional mode. When such an attempt is detected, the integrated circuit (i) generates a security warning that causes a reset of the security-related data and/or (ii) engages a bypass switch to disconnect the scan chain from the respective output terminal to preclude the security-related data from being shifted out of the IC via the scan chain (abstract).
However HAO et al. do not explicitly teach a scan configuration circuit that selects a desired test mode configuration; a SCAN_TEST_EN signal that denotes that the integrated circuit is in a test mode; a SCAN_TST UPD signal that is used to store the desired test mode configuration in the scan configuration circuit; and a secure domain protection circuit, wherein the secure domain protection circuit issues a reset to the flip-flops in the secure domain during a time interval between an assertion of the SCAN_TEST_EN signal and an assertion of the SCAN_TST_UPD signal as recited in claim 1.

Mikami (US 20080270859 A1) teaches that a scan test circuit in the present invention includes a control FF for inputting a control signal, and a scan path chain configured of scan storage elements to operate in a, shift operation mode when an output of the control FF is a first status value, and in a normal operation mode when the output is a second status value. When the control signal is switched from the first status value to the second status value, the control FF outputs the second status value to multiple scan storage elements synchronously with a first clock pulse, after the switching, of a clock provided to multiple scan storage elements. When the scan control signal is switched from the second status value to the first status value, the control FF outputs the first status value to multiple scan storage elements at a timing of the control signal switching (abstract).
However Mikami does not explicitly teach a scan configuration circuit that selects a desired test mode configuration; a SCAN_TEST_EN signal that denotes that the integrated circuit is in a test mode; a SCAN_TST UPD signal that is used to store the desired test mode configuration in the scan configuration circuit; and a secure domain protection circuit, wherein the secure domain protection circuit issues a reset to the flip-flops in the secure domain during a time interval between an assertion of the SCAN_TEST_EN signal and an assertion of the SCAN_TST_UPD signal as recited in claim 1.

Kayukawa et al. (US 20040153801 A1) teach that an LSI which makes scan testing possible without compromising security is provided. Flip-flops that constitute a scan chain are reset when scan testing is initiated or terminated by the edges of a mode signal for switching between normal operations and scan testing. In addition, during scan testing, internal memory means is made inaccessible. Further, a dummy flip-flop that operates only during scan testing is connected to the scan chain, and shifting out by the scan chain during normal operations is made impossible (abstract).


Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-8, 18-20 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 9, the prior arts of record do not teach a first signal that denotes that the integrated circuit is in a test mode; a second signal, wherein the second signal is used to capture a mode of testing to be performed; and a secure domain protection circuit, wherein the secure domain protection circuit issues a reset to the flip-flops in the secure domain during a time interval between an assertion of the first signal and an assertion of the second signal.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 9 is allowable over the prior arts of record. Claims 10-12, 14-17 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-12 and 14-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taniguchi et al. (US 20020184584 A1, publication date: December 5, 2002) disclose that
a scan flip-flop circuit has a scan test data output terminal QT in addition to a Q terminal and a /Q terminal. To the QT terminal, the data that have been held in an internal data holding circuit is transferred via a tristate buffer that has been incorporated in advance. The drive capability of the tristate buffer is determined such that a propagation delay time is obtained such that the scan test data outputted from the QT terminal is propagated to the scan test data input terminal DT of the next stage scan flip-flop circuit, and are well captured as desired to be held therein. Consequently, during scan testing, a sufficient delay is added to the output from the scan flip-flop circuit, and hold errors do not easily occur (abstract).

Xiang et al. (US 20060236182 A1, publication date: October 19, 2006) disclose a scan-based self -test architecture and method using weighted scan enable signals. The self -test architecture comprises: a linear feedback shift register; a phase shifter connected to outputs of the linear feedback shift register, and scan chains and the combinational part of the circuit under test; an AND gate; scan chains, each being formed by serially connecting multiple scan flip-flops having the same architecture; a multiplexer; and a logic unit for generating weighted random signal, whose inputs are connected with the phase shifter; the logic unit randomly selects the input pseudo random signals, weights the selected pseudo random signals, and assigns the weighted pseudo random signals assigned to the scan enable signals of the scan chains, to control the switching of the scan chains between the scan shift mode and the functional mode. 

TAKASUKA et al. (US 20110113286 A1, publication date: May 12, 2011) disclose that a scan test circuit for a memory with a first memory cell column, a second memory cell column that replaces a failed column of the first memory cell column, a first switching circuit that connects one of the memory cell columns to a first peripheral circuit disposed at an input side, and a second switching circuit that connects one of the memory cell columns to a second peripheral circuit disposed at an output side, comprises: a test priority control circuit that controls the switching circuits to establish at least two patterns of connections of the memory cell columns to the peripheral circuits; and a test point circuit that includes scan flip-flop circuits employed in a scan test for detecting a delay fault of the peripheral circuits, and is disposed between the memory cell columns and the first switching circuit (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111